In this ease Mary A. Eiley, as administratrix of the estate of Jesse L. Allen, deceased, files her claim for damages for personal injuries received by the said Jesse L. Allen, at the Illinois Central Hospital for the Insane at Jacksonville, Illinois, from which injuries, it is alleged, the said Allen died. The statement in the case sets out that the said Allen entered the employ of the Board of Trustees of the said institution, as a cook, about February 1, 1905; that on February 9th, he was ordered by the head cook of the institution to run a certain elevator; that in attempting to run the said elevator, he became entangled in the ropes 'of the elevator and as a result he was injured to such an extent that death subsequently ensued. No evidence was taken and filed in this case as required by the statutes, but the Attorney General, instead of moving to strike the case from the files for want of prosecution and failure to comply with the statute and the rules of this Court, as he might have done, has seen fit to enter a demurrer to the declaration. The ground of demurrer, namely, that the facts as alleged in the declaration do not show any liability on the part of the State, is well taken. In the opinion in the case of Henke v. State, filed of even date herewith, this question is discussed at length, and the authorities extensively cited. It is there held, as this Court has uniformly held since its inception as a Commission, and as the Courts of New York, Massachusetts and our own State, and the Federal Courts likewise, have held, that the State is not liable for the misfeasance, torts, wrongs, negligence or omissions of duty of its officers or agents, for it does not undertake to guarantee to any persons the fidelity of those it employs. Demurrer in this case is therefore sustained and claim rejected.